DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 11/24/2021 and is an allowance of all pending claims along with Examiner’s Amendments. Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claims are amended by the Examiner. Any previous claims presented on 11/24/2021 that is not listed here remains unchanged.

(Currently Amended) A computer system comprising: a processing device; a plurality of storage devices communicatively coupled with the processing device; and a recovery manager communicatively coupled with the processing device, the recovery manager configured to: create a first storage configuration record of the computer system; a copy manager communicatively coupled with the recovery manager, the copy manager configured to: create an image copy of the computer system, wherein the image copy of the computer system and the first storage configuration record are independent of each other; and the recovery manager further configured to: recover a portion of the computer system subject to the first storage configuration record, the image copy of the computer system, and a determined recovery point for the portion of the computer system, wherein the and wherein the  association defines a first physical storage devices configuration.

(Currently Amended) A computer program product for enterprise computer system recovery, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer-readable storage media, the program instructions comprising: program instructions to create a first storage configuration record of an enterprise computer system; program instructions to create an image copy of the enterprise computer system, wherein the image copy of the enterprise computer system and the first storage configuration record are independent of each other; program instructions to determine a recovery point for a portion of the enterprise computer system, wherein the portion of the computer system is associated with one application exclusively; and program instructions to recover the portion of the enterprise computer system subject to the first storage configuration record, the image copy of the enterprise computer system, and the determined recovery point for the portion of the enterprise computer system, wherein the portion of the enterprise computer system comprises two or more storage devices of a plurality of storagePage 4 of 24Appl. No. 16/684,911 Reply to Office Action of August 26, 2021devices, the first storage configuration record defines an association between the application and the two or more storage devices of the plurality of storage devices, and wherein the 
(Currently Amended) A computer-implemented method comprising: creating a first storage configuration record of an enterprise computer system; creating an image copy of the enterprise computer system, wherein the image copy of the enterprise computer system and the first storage configuration record are independent of each other; determining a recovery point for a portion of the enterprise computer system, wherein the portion of the computer system is associated with one application exclusively; and recovering a portion of the enterprise computer system subject to the first storage configuration record, the image copy of the enterprise computer system, and the determined recovery point for the portion of the computer system, wherein the portion of the enterprise computer system comprises two or more storage devices of the plurality of storage devices, the first storage configuration record defines an association between the application and the two or more storage devices of thePage 6 of 24Appl. No. 16/684,911Reply to Office Action of August 26, 2021 plurality of storage devices, and wherein the  association defines a first physical storage devices configuration.

Authorization for this Examiner’s Amendment was given in an interview with Mr. Richard Thomas on 1/12/2022.

Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “…wherein the portion of the computer system comprises two or more storage devices of the plurality of storage devices and is associated with one application exclusively, wherein the first storage configuration record defines an association between the application and the two or more 
Closest prior art Schneider (US 20070043973 A1) teaches a backup operation for physical storage systems where configuration data components are read from a configuration storage device to the computer to guide the restoration process. Another close reference Ghuge (US 20180081766 A1) teaches a data disaster recovery system to recover data based on differences in snapshots. Another close reference Han (US 20150248336 A1) teaches a backup and rollback technique for a self-service terminal. None of which teach wherein the portion of the computer system comprises two or more storage devices of the plurality of storage devices and is associated with one application exclusively, wherein the first storage configuration record defines an association between the application and the two or more storage devices of the plurality of storage devices, the first storage configuration record defines a first physical storage devices configuration.
Claims 7 and 12 recite similar subject matter as Claim 1 and are therefore allowable for the same reasons.
Dependent claims 2-6, 8-11, and 13-20 depend from an allowable base claim so they are at least allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        /MASUD K KHAN/Primary Examiner, Art Unit 2132